Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the amendment dated 1/19/2022. 
The application has been amended as follows: 
Claim 12: The lens control apparatus according to claim 1[[
Claim 13: The lens control apparatus according to claim 1[[
Claim 16: The lens control apparatus according to claim 1[[
Claim 17: The lens control apparatus according to claim 1[[

Allowable Subject Matter
Claims 1-9, 11-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 10 of the Remarks dated 1/19/2022. Additionally, Hata US 5,196,879 and Ikeda US 2015/0163413 fails to disclose independent claim 1 and independent claim 20 in its entirety.
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a lens control apparatus comprising: “a zoom lens and a position of a focus lens; the target position acquisition unit is configured to acquire the target position of the focus lens in either of (1) a first mode in which the target position of the focus lens is acquired so as to move a focal position based on the movement of the zoom lens and (2) a second mode in which the target position of the focus lens is acquired based on a result of focus detection performed based on an image signal acquired by photoelectrically converting light entering through 
Specifically regarding the allowability of amended independent claim 20: The prior art of record does not disclose or suggest a method for controlling an imaging optical system comprising: “acquiring a target position of the focus lens after movement of the zoom lens, acquiring a target position of the focus lens after movement of the zoom lens is acquired based on (a) a second track and (b) } a position of the zoom lens after movement of the zoom lens, the object distance corresponding to the second track being different from the object distance corresponding to the first track, the target position of the focus lens being acquired in any of (1) a first mode in which the target position of the focus lens is acquired so as to move the focal position based on the movement of the zoom lens and (2) a second mode in which the target position of the focus lens is acquired based on a result of focus detection performed based on an image signal acquired by photoelectrically converting light entering through the imaging optical system including the zoom lens and the focus lens; acquiring a reliability of the focus detection; and controlling the position of the focus lens to the target position, wherein the target position of the focus lens is acquired in (1) the first mode in a case .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872